This is a complaint for the illegal selling of intoxicating liquors. The complaint charges that the defendant sold to "one William Shepard;" whereas the testimony given by Shepard was that his name is William Hezekiah Shepard. The question is whether the court below ought to have directed a verdict for the defendant by reason of the variance. The defendant cites cases which hold that the middle name is indispensable. Commonwealth v. Perkins, 1 Pick. 388; Commonwealth v. Hall, 3 Pick. 262. Other cases, more in number, hold that the middle name is a superfluity and may be safely omitted. Edmunson v. State, 17 Ala. 179; State v. Martin,
10 Mo. 391; State v. Smith, 12 Ark. 622; Miller v. The People,39 Ill. 457; *Page 624 State v. Manning, 14 Texas 402[14 Tex. 402]; People v. Cook, 14 Barb. S.C. 259; Franklin v. Talmadge, 5 Johns. Rep. 84; Hart v.Lindsey, 17 N.H. 235; State v. Williams, 20 Iowa, 98;Price v. State, 19 Ohio, 423; State v. Hughes, 1 Swan (Tenn.), 261; 18 Albany Law Journal, 126. The latter is the view which we understand has prevailed in this State, though it has not the sanction of any reported decision. We think it is a reasonable view. In this country the middle name is seldom used in common parlance, and even in writing is generally belittled to an initial. For the purposes of designation, "William Shepard" and "William Hezekiah Shepard" are the same name, the addition of Hezekiah making it simply fuller not different. We think, therefore, that the exception must be overruled, and the case remanded for sentence.
Exceptions overruled.